DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 24, 2022, amending only claim 5 to correct a typo, has been entered.  Claims 1-20 remain pending in the application.  Applicant’s amendment to claim 5 have overcome the 112 (b) rejection to claim 7 previously set forth in the Non-Final Office Action mailed October 25, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelch (US 2010/0087791 A1).
Regarding claim 1, Kelch discloses a system for controlling negative pressure therapy with fluid instillation therapy using properties of fluids at a tissue site (para [0027] teaches a system for treating a tissue site under reduced pressure and providing treatment fluid [fluid instillation therapy] to the tissue site 104), the system comprising: 

a dressing interface (dressing including drape 208, manifold 304, and the dressing foam; para [0032]; Fig. 3) adapted to couple (reduced pressure conduit 306, para [0032], Fig. 3) a source of negative-pressure (reduced pressure delivery system 308, para [0032], Fig. 3) to the tissue interface (surrounding tissue 303, para [0032], Fig. 3), the dressing interface comprising: 
a housing (manifold 304, para [0032], Fig. 3) having a therapy cavity (para [0024 defines the term manifold as a substance or structure with openings, the manifold defines a therapy cavity) including an opening configured to be disposed in fluid communication with the tissue interface (para [0024] further defines the term manifold as having openings, channels or pathways in fluid communication with the tissue interface), and a negative-pressure port (adapter 206, Fig. 3, para [0028]) adapted to fluidly couple the therapy cavity (para [0024 defines the term manifold as a substance or structure with openings, the manifold defines a therapy cavity) to the source of negative-pressure (reduced pressure delivery system 308; para [0028] teaches the adapter 206 is fluidly coupled to the therapy cavity and source of negative pressure as illustrated in Fig. 3) ; 
a pressure sensor (MEMS device 216 senses pressure, a pressure sensor; para [0034]; Fig. 3) mounted to the housing (manifold 304, para [0032], Fig. 3) in fluid communication with the therapy cavity and configured to sense the pressure of fluids adjacent the tissue interface (para [0024] defines the term manifold as a substance or structure with openings, the manifold defines a therapy cavity) during instillation of liquids (para  [0011]-[0013], [0020], [0027], [0034]-[0036] and throughout, teaches the functions for the reduced pressure delivery system 106 may include sampling and sensing, generating feedback signals and delivering treatment to be delivered to the tissue site 104 illustrated in 
a humidity sensor (MEMS device 216 senses humidity, a humidity sensor; para [0031] and [0034]; Fig. 3) mounted to the housing (manifold 304, para [0032], Fig. 3) in fluid communication with the therapy cavity (para [0024] defines the term manifold as a substance or structure with openings, the manifold defines a therapy cavity) and configured to sense the humidity of fluids adjacent the tissue interface during instillation of liquids (para  [0011]-[0013], [0020], [0027], [0034]-[0036] and throughout, teaches the functions for the reduced pressure delivery system 106 may include sampling and sensing, generating feedback signals and delivering treatment to be delivered to the tissue site 104 illustrated in Fig. 4A; para [0031] teaches a treatment fluid is delivered to  the tissue site when a humidity sensor monitoring the wound indicates the wound is dry, as an example; para [0027] defines fluid as a liquid or a gas)  to the tissue interface (para [0024] defines the term manifold as a substance or structure with openings, the manifold is a therapy cavity); 
a temperature sensor (MEMS device 216 senses temperature, a temperature sensor; para [0034]; Fig. 3) mounted to the housing (manifold 304, para [0032], Fig. 3) in fluid communication with the therapy cavity para [0024] defines the term manifold as a substance or structure with openings, the manifold defines a therapy cavity) and configured to sense the temperature of fluids adjacent the tissue interface during instillation of liquids (para  [0011]-[0013], [0020], [0027], [0034]-[0036] and throughout, teaches the functions for the reduced pressure delivery system 106 may include sampling and sensing, generating feedback signals and delivering treatment to be delivered to the tissue site 104 illustrated in Fig. 4A; para [0031] teaches a treatment fluid is delivered to  the tissue site when a humidity sensor monitoring the wound indicates the wound is dry, as an example; para [0027] defines fluid as a liquid or 
a processing element (processing unit 406, para [0035]-[0036], Fig. 4A) electrically coupled to the pressure sensor the humidity sensor, and the temperature sensor (the MEMS device 216 sensing pressure, humidity and pressure) for receiving property signals (para [0012], last sentence) indicative of the pressure, humidity, and temperature, the processing element (processing unit 406, para [0035]-[0036], Fig. 4A) being configured to determine flow characteristics of the system (fluid flow equipment 404, Fig. 4A, para [0035]-[0036]; para [0036] teaches the electronics 402 communicates with the fluid flow equipment 404 for controlling operation of the electromechanical components; para [0036] and [0039] teaches the system uses flow transducers as a measure of flow characteristics). 
 
Regarding claim 4, dependent from claim 1, Kelch discloses the claim limitation wherein the pressure sensor (MEMS device 216 senses pressure, a pressure sensor; para [0034]; Fig. 3) mounted to the housing (manifold 304, para [0032], Fig. 3)  is disposed within the therapy cavity proximate the tissue interface (surrounding tissue 303, para [0032], Fig. 3)).  

Regarding claim 5, dependent from claim 1, wherein the pressure sensor (MEMS device 216 senses pressure, a pressure sensor; para [0034]; Fig. 3), the humidity sensor (MEMS device 216 senses humidity, a humidity sensor; para [0034]; Fig. 3). and the temperature sensor (MEMS device 216 senses temperature, a temperature sensor; para [0034]; Fig. 3)  are disposed outside the therapy cavity (para [0011] teaches the MEMS are placed at or near the tissue site.).  



Regarding claim 7 (as best understood based on the above 112 rejection), dependent from  claim 5, Kelch discloses the claim limitation wherein the humidity sensor (MEMS device 216 senses humidity, a humidity sensor; para [0034]; Fig. 3)  and the temperature sensor (MEMS device 216 senses temperature, a temperature sensor; para [0034]; Fig. 3)  are disposed proximate the vent port (adapter 206, Fig. 3, para [0026]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 2-3 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kelch (US 2010/0087791 A1), further in view of Allen (US 2015/0100045).  Trerice (What is an Electronic Controller?) is used as an evidentiary reference in some claims and describes the intrinsic properties of a controller.

Regarding claim 2, dependent from claim 1, Kelch is silent regarding the claim limitation wherein the therapy cavity further comprises a vent port adapted to fluidly couple the therapy cavity to a source of positive-pressure. However, methods of venting atmospheric air into a dressing for use in negative pressure wound therapy systems have been known and used prior to the filing date of the present invention. 
For example, Allen teaches a negative wound therapy apparatus including pressure, humidity, and temperature sensors (para [1002]) including a port adapted to fluidly coupled the therapy cavity to a source of negative pressure (as illustrated in Fig A3A-A-3C).  The Allen apparatus is a modernized version of the Kelch apparatus in that electronic components including a processor and a miniaturized vacuum form part of a pump assembly A92 placed in the vicinity of the wound (Para [0876]; Fig A3A-Fig A3C). Para [0026]-[0029], [0444]-[0450] teaches the pump assembly includes the pump, controllers/processor 3102, and sensors.  Para [1002] teaches the pump assembly comprises pressure, temperature, and saturation sensors.  Para [0031] teaches the pump assembly may include valves having a leakage rate.  The pump assembly and its components is defined throughout the Allen 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Kelch such that the MEM is part of a pump assembly that comprises a vent port adapted to fluidly couple the therapy cavity to a source of positive pressure, and wherein the pump assembly is located in the vicinity of wound to enhance wound healing as taught by Allen.

Regarding claim 3, dependent from claim 2,  Kelch is silent regarding the claim limitation wherein the humidity sensor (MEMS device 216 senses humidity, a humidity sensor; para [0031] and [0034]; Fig. 3) and the temperature sensor (MEMS device 216 senses temperature, a temperature sensor; para [0031] and [0034]; Fig. 3) are disposed within the therapy cavity (para [0024 defines the term manifold as a substance or structure with openings, the manifold defines a therapy cavity) proximate the vent port.  As stated in claim 2, modifying the MEM so it is part of a pump assembly of Allen results in the MEMS temperature and humidity sensors being proximate to the vent port of the vacuum of Allen.


Allen teaches a negative wound therapy apparatus wherein a processor and a vacuum form part of a pump assembly A92 (Para [0876]; Fig A3A-Fig A3C). Para [0026]-[0029], [0444]-[0450] teaches the pump assembly includes the pump, controllers/processor 3102, and sensors.  Para [1002] teaches the pump assembly comprises pressure, temperature, and saturation sensors.  Allen teaches in para [0145] that the pump assembly is supported by, mounted on, integrated in, or otherwise coupled with the wound dressing member.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Kelch such that the processing element is part of a pump assembly comprising an MEM that is disposed on an outside surface of the housing as taught by Allen to enhance wound healing using negative pressure wound therapy.

Regarding claim 9, dependent from claim 1, Kelch is silent wherein the processing element (processing unit 406, para [0035]-[0036], Fig. 4A) is an integrated component of the housing (manifold 304, para [0032], Fig. 3). 
Allen teaches a negative wound therapy apparatus wherein a processor and a vacuum form part of a pump assembly A92 (Para [0876]; Fig A3A-Fig A3C). Para [0026]-[0029], [0444]-[0450] teaches the pump assembly includes the pump, controllers/processor 3102, and sensors.  Para [1002] teaches the pump assembly comprises pressure, temperature, and saturation sensors.  Allen teaches in para [0145] that the pump assembly is supported by, mounted on, integrated in, or otherwise coupled with the 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Kelch such that the processing element is part of a pump assembly comprising an MEM that is an integrated component of the housing as taught by Allen to enhance wound healing using negative pressure wound therapy.

Regarding claim 10, dependent from claim 1, Kelch does not explicitly state the claim limitation wherein the system further comprises a controller configured to receive the property signals from the processing element (processing unit 406, para [0035]-[0036], Fig. 4A) and to assess property readings reflective of the property signals to identify the flow characteristics of the system (fluid flow equipment 404, Fig. 4A, para [0035]-[0036]; para [0036] teaches the electronics 402 communicates with the fluid flow equipment 404 for controlling operation of the electromechanical components; para [0036] and [0039] teaches the system uses flow transducers as a measure of flow characteristics).
However, para [0444] of Allen states “The pump assembly can include a controller or processor 3102. In any embodiments disclosed herein, the controller 3102 can be a general purpose processor, such as a low-power processor. In other embodiments, the controller 3102 can be an application specific processor. In any embodiments disclosed herein, the controller 3102 can be configured as a "central" processor in the electronic architecture of the pump assembly, and the controller 3102 can coordinate the activity of other controllers, such as a user interface controller 3106, I/O interface controller 3117, negative pressure control module 3108, communications interface controller 3118, and the like.” Para [0447] teaches the controller is in electronic communication with the sensors and calculates the rate of fluid flow; para [1002] teaches the controller 3102 and sensors can 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Kelch such that the system further comprises a controller configured to receive the property signals from the processing element and to assess property readings reflective of the property signals as suggested by Allen, in order to identify the flow characteristics of the system.

Regarding claim 11, dependent from claim 10, Kelch is silent regarding the claim limitation wherein the processing element (processing unit 406, para [0035]-[0036], Fig. 4A) further comprises a transmitter configured to transmit the property signals to the controller.  Para [0444] of Allen states “The pump assembly can include a controller or processor 3102. In any embodiments disclosed herein, the controller 3102 can be a general purpose processor, such as a low-power processor. In other embodiments, the controller 3102 can be an application specific processor. In any embodiments disclosed herein, the controller 3102 can be configured as a "central" processor (microprocessor) in the electronic architecture of the pump assembly, and the controller 3102 can coordinate the activity of other controllers (controller), such as a user interface controller 3106, I/O interface controller 3117, negative pressure control module 3108, communications interface controller 3118, and the like.”  Para [0449] states “A communication interface controller or processor 3118 can be configured to provide transmitter, can utilize one or more antennas (not shown) for sending [transmitting] and receiving data.”  Para [0447] states “The controller 3102 can receive information from one or more sensors 3112 placed in a suitable location in a fluid flow path. In any embodiments disclosed herein, the controller 3102 can measure pressure in the fluid flow path, using data received from one or more pressure sensor 3112, calculate the rate of fluid flow, and control the negative pressure source 3110 so that desired level of negative pressure is achieved in a wound cavity or under the dressing.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Kelch such that the processing element further comprises a transmitter configured to transmit the property signal to the controller as suggested by Allen, in order to provide wireless connectivity.   

Regarding claim 12, dependent from claim 10, Kelch is silent regarding the claim limitation wherein the controller is remote from the dressing interface.  
However, Allen teaches a negative pressure wound therapy apparatus wherein a processor and a vacuum form part of a pump assembly A92 (Para [0876]; Fig A3A-Fig A3C). Para [0026]-[0029], [0444]-[0450] teach the pump assembly includes the pump, controllers/processor 3102, and sensors.  Para [1002] teaches the pump assembly comprises pressure, temperature, and saturation sensors.  Allen teaches in para [0145] that the pump assembly is supported by, mounted on, integrated in, or otherwise coupled with the wound dressing member.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify .

Claims 13-14 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelch (US 2010/0087791 A1), further in view of Allen (US 2015/010004), further in view of Mhatre (US 9,480,793 B2). Trerice (What is an Electronic Controller?) is used as an evidentiary reference in some claims and describes the intrinsic properties of a controller.
Regarding 13, dependent from claim 10, Kelch discloses the claim limitation wherein the system further comprises an instillation pump (treatment pump 429, para [0038], Fig. 4A) configured to provide instillation fluid (treatment fluids 428, para [0036], Fig. 4A) to the tissue interface (dressing 438, para [0042], Fig. 4A), and a sensor (MEMS device 434, para [0040], Fig. 4A) electrically coupled to the controller (transducer 432, para [0036]-[0042], Fig. 4A) and adapted to measure an instillation pump pressure provided by the instillation pump (para [0036]-[0042] teach the transducers measure the flow and pressure of the system including the instillation pump pressure).   In addition, as stated in claim 10, Allen teaches the controller can measure the flow characteristics of the system including the flow from a pump.
Further, Mhatre teaches occlusion sensing for an infusion pump.  As taught in the abstract, and throughout the patent, an infusion pump comprises an occlusion sensor that is used to indicate the fluid is flowing or not flowing based on pressure, thereby permitting the infusion pump system to communicate an alarm to the user if an occlusion exists.   Col. 1, ln 46- Col. 2, ln, teach the occlusion sensor system is connected to a controller and lights used as an alarm if an occlusion is detected.
 Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Kelch such that the controller is part of a pump assembly comprising an MEM wherein the 

Regarding claim 14 dependent from claim 10, Kelch discloses the claim limitation wherein the system further comprises an instillation pump (treatment pump 429, para [0038], Fig. 4A) configured to provide instillation fluid (treatment fluids 428, para [0036], Fig. 4A) to the tissue interface (dressing 438, para [0042], Fig. 4A), and a sensor (MEMS device 434, para [0040], Fig. 4A) electrically coupled to the controller (transducer 432, para [0036]-[0042], Fig. 4A).
Kelch is silent regarding the claim limitation the sensor electrically coupled to the controller is adapted to measure an instillation duty cycle provided by the instillation pump treatment pump 429, para [0038], Fig. 4A). 
However, Para [0447] of Allen states “The controller 3102 can receive information from one or more sensor 3112 placed in a suitable location in a fluid flow path. In any embodiments disclosed herein, the controller 3102 can measure pressure in the fluid flow path, using data received from one or more pressure sensors 3112, calculate the rate of fluid flow, and control the negative pressure source 3110 so that desired level of negative pressure is achieved in a wound cavity or under the dressing.” The controller 3102 controls the negative pressure source by increasing or decreasing the speed, or duty cycle, of the pump.  Trerice, state “An intrinsic property of a controller is that it receives an input signal from a measured process variable, compares this value with that of a predetermined control point value (set point), and determines the appropriate amount of output signal required by the final control element to provide corrective action within a control loop.  An electronic controller uses electrical signals and digital algorithms to perform its receptive, comparative, and corrective functions.”  Trerice also teaches that most controller include alarms which signal an external device to perform a specific 
In addition, Mhatre teaches in col. 26, ln 4-50, the use of a drive cycle counter to measure the cycle of the instillation pump and storing this information in the memory device 318 for maintaining an accurate estimate of the volume of medicine that remains in the medicine cartridge 120.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Kelch such that the instillation pump is configured to provide instillation fluid to the tissue interface, and a sensor electrically coupled to the controller and adapted to measure an instillation duty cycle provided by the instillation pump as taught by Mhatre to measure the volume of medicine that remains.


Kelch does not explicitly state the claim limitation the sensor electrically coupled to the controller an adapted to measure an instillation pump pressure (MEMS device 216 senses pressure, a pressure sensor; para [0034]; Fig. 3; para [0027] teaches the NEMS may be positioned anywhere in the fluid path) and an instillation duty cycle provided by the instillation pump (treatment pump 429, para [0038], Fig. 4A. 
However, Para [0447] of Allen states “The controller 3102 can receive information from one or more sensor 3112 placed in a suitable location in a fluid flow path. In any embodiments disclosed herein, the controller 3102 can measure pressure in the fluid flow path, using data received from one or more pressure sensors 3112, calculate the rate of fluid flow, and control the negative pressure source 3110 so that desired level of negative pressure is achieved in a wound cavity or under the dressing.” The controller 3102 controls the negative pressure source by increasing or decreasing the speed, or duty cycle, of the pump.  Trerice, state “An intrinsic property of a controller is that it receives an input signal from a measured process variable, compares this value with that of a predetermined control point value (set point), and determines the appropriate amount of output signal required by the final control element to provide corrective action within a control loop.  An electronic controller uses electrical signals and digital algorithms to perform its receptive, comparative, and corrective functions.”  Trerice also teaches that most controller include alarms which signal an external device to perform a specific task at a predetermined set point.  Para [1009] teaches blockage to the filter could inhibit further negative pressure transmission from the pump assembly so that the negative pressure in the pump 
In addition, Mhatre teaches in Col. 26, ln 4-50, the use of a drive cycle counter to measure the cycle of the instillation pump and storing this information in the memory device 318 for maintaining an accurate estimate of the volume of medicine that remains in the medicine cartridge 120.  Should a blockage occur in the system while medicine starts delivery, then the pump cycle of the instillation pump will increase during the blockage.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Kelch and Allen such that the sensor electrically coupled to the controller and adapted to measure an instillation pump pressure and an instillation duty cycle provided by the instillation as taught by Allen and Mhatre for maintaining an accurate estimate of the volume of medicine and to enhance wound healing.


As stated in claim 10, Allen teaches a controller 3102 is managed by a microprocessor 3102. Para [1009] of Allen, near the bottom, states “the moisture sensor can be positioned close to or adjacent the wound facing side of the filter or otherwise adjacent to the pump assembly or port to indicate the dressing is saturated or the fluid level is close to the level that will result in blockage to the filter, which could inhibit further negative pressure transmission from the pump assembly.” The top of para [1009] teaches one or more sensors therein can trigger an alarm when a threshold level or when one or more predetermined levels of saturation with the dressing has been reached.  Para [1002] teaches pressure sensors, temperature sensors, or saturation [humidity] sensors illuminate lights as the level or reduced pressure, the level of temperature, or the saturation level under the overlay increases.  Para [0447] states “The controller 3102 can receive information from one or more sensor 3112 placed in a suitable location in a fluid flow path. In any embodiments disclosed herein, the controller 3102 can measure pressure in the fluid flow path, using data received from one or more pressure sensors 3112, calculate the rate of fluid flow, and control the negative pressure source 3110 so that desired level of negative pressure is achieved in a wound cavity or under the dressing.” The controller 3102 controls the , 550 U.S. at 419, 82 USPQ2d at 1396.

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Kelch and Allen such that the controller/processor is configured to assess the property readings and provide an alarm identifying a blockage state condition as one of the flow characteristics when the instillation pump duty cycle increases while the humidity remains the same as taught by Allen and Mhatre for purposes of monitoring and regulating the system to enhance wound healing.

Regarding claim 17, dependent from claim 16, Ketch is silent regarding the claim limitation wherein the controller is further configured to provide an alarm identifying a blockage state condition when the instillation pressure increases.  As stated in claim 16, Allen teaches the identification of a blockage specific to a pump based on pressure measurements.  Para [0477] teaches the negative pressure wound therapy device of Allen includes lights (as alarm) to notify the user of a blockage so the blockage may be removed and wound healing enhanced.
In addition, Mhatre teaches occlusion (blockage) sensing for an infusion pump.  As taught in the abstract, and throughout the patent, an infusion pump comprises an occlusion sensor that is used to 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Kelch and Allen such that the controller is further configured to provide an alarm identifying a blockage state condition when the instillation pressure increases as taught by Allen and Mhatre to monitor the system and enhance wound healing.

Regarding claim 18, dependent from claim 16, Kelch is silent regarding the wherein the controller is further configured to provide an alarm identifying a blockage state condition when the temperature remains substantially the same. Kelch teaches the NEMS measure: 1) the fluid pathway temperature (para [0027]), 2) the environmental temperature (para [0034]), and 3) the wound exudate fluid temperature (para [0041]. The environmental temperature will not increase during a blockage state.  Allen describes a controller that is further configured to provide an alarm identifying a blockage state condition as described in claim 16. Mhatre teaches occlusion sensing for an infusion pump.  As taught in the abstract, and throughout the patent, an infusion pump comprises an occlusion sensor that is used to indicate the fluid is flowing or not flowing, thereby permitting the infusion pump system to communicate an alarm to the user if an occlusion exists.   Col. 1, ln 46- Col. 2, ln, teach the occlusion sensor system is connected to a controller and lights used as an alarm if an occlusion is detected.


Regarding claim 19, dependent from claim 16, Kelch is silent regarding the claim limitation wherein the system further comprises an occlusion sensor electrically coupled to the controller, wherein the controller is further configured to provide an alarm identifying a blockage state condition when the occlusion sensor is tripped. However, occlusion sensors have been part of infusion pumps long before the filing date of the present invention.
For example, Mhatre teaches occlusion sensing for an infusion pump.  As taught in the abstract, and throughout the patent, an infusion pump comprises an occlusion sensor that is used to indicate the fluid is flowing or not flowing, thereby permitting the infusion pump system to communicate an alarm to the user if an occlusion exists.   Col. 1, ln 46- Col. 2, ln, teach the occlusion sensor system is connected to a controller and lights used as an alarm if an occlusion is detected.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Kelch and Allen such that the system comprises an occlusion sensor electrically coupled to the controller, wherein the controller is further configured to provide an alarm identifying a blockage state condition when the occlusion sensor is tripped as suggested by Mhatre.

Regarding claim 20, dependent from claim 15, Kelch is silent regarding the claim limitation wherein the controller is configured to assess the property readings (indicative of pressure, humidity and temperature) and provide an alarm identifying a fluid leak state as one of the flow characteristics 
Para [413] of Allen teaches the controller and sensors measure the leak state of the system from a normal to low leak rate to a very high leak rate.   Para [1009] teaches one or more sensors can trigger an alarm when a threshold level has been reached.  Para [1002] teaches pressure sensors, temperature sensors, or saturation [humidity] sensors illuminate lights as the level or reduced pressure, the level of temperature, or the saturation level under the overlay increases.  Para [0447] states “The controller 3102 can receive information from one or more sensor 3112 placed in a suitable location in a fluid flow path. In any embodiments disclosed herein, the controller 3102 can measure pressure in the fluid flow path, using data received from one or more pressure sensors 3112, calculate the rate of fluid flow, and control the negative pressure source 3110 so that desired level of negative pressure is achieved in a wound cavity or under the dressing.” The controller 3102 controls the negative pressure source by increasing or decreasing the speed, or duty cycle, of the pump.  Allen specifically teaches the leak is corrected by regulating the negative pressure source or pump.  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify the device of Kelch as suggested by Allen wherein the controller is configured to assess the property readings and provide an alarm identifying a fluid leak as one of the flow characteristics when the humidity remains substantially the same.  
, 550 U.S. at 419, 82 USPQ2d at 1396.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Kelch as suggested by Allen wherein the controller is configured to assess the property readings and provide an alarm identifying a fluid leak state as one of the flow characteristics when the instillation pump duty cycle remain the same.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/961,781 in view of Kelch (US 2010/0087791 A1).
Claim 1 of the present invention claims a system for controlling negative pressure therapy with fluid instillation therapy using properties of fluids at a tissue site, the system comprising: 
a tissue interface adapted to be disposed at a tissue site and adapted to be coupled to a source of instillation fluid (‘781 claim 1, line 3-4 teach a dressing interface for coupling a source of negative pressure to the tissue site, tissue interface, that is adaptable to be coupled to a source of instillation fluid); and 
a dressing interface adapted to couple a source of negative-pressure to the tissue interface, the dressing interface  (‘781 claim 1, line 3-4 teach a dressing interface for coupling a source of negative pressure to the tissue site, tissue interface, that is adaptable to be coupled to a source of instillation fluid) comprising: 
a housing having a therapy cavity including an opening configured to be disposed in fluid communication with the tissue interface, and a negative-pressure port adapted to fluidly couple the therapy cavity to the source of negative-pressure (‘781 claim 1, ln 5-9 teaches a housing having a therapy cavity including an opening configured to be disposed in fluid communication with the tissue interface, and a negative-pressure port adapted to fluidly couple the therapy cavity to
the source of negative-pressure);
‘781 claim 1, ln 10-11 teaches a pressure sensor mounted to the housing in fluid communication with the therapy cavity and configured to sense the pressure of the fluids at the tissue site.); 
	a humidity sensor mounted to the housing in fluid communication with the therapy cavity and configured to sense the humidity of fluids adjacent the tissue interface(‘781 claim 1, ln 12-14, teaches a humidity sensor mounted to the housing in fluid communication with the therapy cavity and configured to sense the humidity of the fluids at the tissue site); 
	a temperature sensor mounted to the housing in fluid communication with the therapy cavity and configured to sense the temperature of fluids adjacent the tissue interface (‘781 claim 1, ln 15-17 teach a temperature sensor mounted to the housing in fluid communication with the therapy cavity and configured to sense the temperature of the fluids at the tissue site); and 
a processing element electrically coupled to the pressure sensor, the humidity sensor, and the temperature sensor for receiving property signals indicative of the pressure, humidity, and temperature, the processing element being configured to determine flow characteristics of the system (a processing element mounted to the housing outside the therapy cavity and electrically coupled to the pressure sensor, the humidity sensor, and the temperature sensor for receiving property signals indicative of the pressure, humidity, and temperature of the fluid at the tissue site, the processing element being configured to determine flow characteristics of the system.).
	‘781, claim 1 is silent regarding the claim limitations that the pressure sensor, the humidity sensor, and the temperature sensor are sensing during instillation of liquids to the tissue interface.
	However, Kelch teaches methods and systems for treating a tissue site of patient under reduced pressure and delivering an instillation fluid.  Para [0011]-[0013], [0020], [0027], [0034]-[0036] and throughout, teaches the reduced pressure delivery system 106 may include sampling and sensing, 
	Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of ‘781, claim 1 such that pressure sensor, the humidity sensor, and the temperature sensor are sensing during instillation of liquids to the tissue interface as taught by Kelch.

Response to Arguments
Applicant's arguments filed January 24, 2022, (REPLY) have been fully considered but they are not persuasive. On the bottom of page 7, of the REPLY, Applicant asserts Kelch does not describe, separately, (1) “a pressure sensor mounted to the housing, a (2) a humidity sensor mounted to the housing and (3) “a temperature sensor mounted to the housing” as recited in claim 1.
	As stated in para [0027] of Kelch “A MEMS device is generally considered an integration of mechanical elements, sensors, actuators, and electronics, or combination thereof, on a common substrate using micro-fabrication technology, and can perform for one or more functions through use of the integration of the mechanical and electrical components.” The MEMS device may comprise three separate sensors, a sensor measuring pressure, a sensor measuring temperature, and a sensor measuring humidity.  Alternatively, three separate MEMS devices may each comprise a single sensor resulting in one MEMS measuring only pressure, a second MEMS measuring only pressure, and a third MEMS measuring only temperature.  Applicant is incorrect in asserting Kelch teaches one sensor capable of measuring three separate and unique physical characteristics: temperature, pressure, and humidity. Kelch teaches a single MEMS comprising three separate sensors so that the three sensors of 
	Kelch teaches the MEMS device is connected to a housing as described in the NFOA:
“a pressure sensor (MEMS device 216 senses pressure, a MEMS device 216 senses humidity, and a MEMS device 216 senses temperature; para [0034]; Fig. 3) mounted to the housing (manifold 304, para [0032], Fig. 3).”  

	Applicant’s assertions that Kelch does not teach one or more MEMS device connected to a housing are non-persuasive and the rejections to claim 1 are maintained.
	Applicant asserts the independent claims are patentable by virtue of their dependency to claim 1, the only independent claim.  Consequently, the rejections to the dependent claims are maintained.
	Applicant asserts without conceding the propriety of the double patenting rejection over the claims of Long in view of Kelch, the Applicant will consider filing a terminal disclaimer to obviate these rejections when the application is otherwise in condition for allowance.  Consequently, the double patenting rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GREGORY J FEULNER/               Examiner, Art Unit 3781

/PHILIP R WIEST/               Primary Examiner, Art Unit 3781